department of the treasury internal_revenue_service washington d c tax exempt and government entities aug uniform issue list legend taxpayer a l t taxpayerb ira c ira d company e companyf amount g amount h country _ kkk kak rak kkk hak wk _ ee ee dear rothiiray rothirax the following facts and representations have been submitted in support of your ruling_request this is in response to a ruling_request dated date from your authorized representative as supplemented by correspondence dated date and date in which you request relief under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations at the time of the conversion taxpayer a and taxpayer b were married and expected to have a modified_adjusted_gross_income in below the dollar_figure big_number limit specified in sec_408a of the internal_revenue_code code taxpayer b maintained a traditional individual_retirement_account ira d with company e on she converted ira d with a value of amount h to a roth_ira y maintained with company e transferred subsequently to company f taxpayer a maintained a traditional individual_retirement_account ira c with company e on he converted ira c with a value of amount g to roth_ira x maintained with company e weak y page in taxpayer a had income on foreign accounts from interest dividends and capital_gains these foreign accounts were located in a country financial_institution taxpayer a overlooked this additional income because taxpayer a’s father was responsible for handling these accounts and had complete authority over said accounts including the right to use the funds taxpayer a was operating under the belief that the company accounts were the property of taxpayer a’s father as long as his father was alive and accordingly did not believe these accounts were his property subject_to u s taxation as such taxpayer a personally prepared his calendar_year federal_income_tax return federal form_1040 which he filed jointly with taxpayer b taxpayer a and taxpayer b timely filed their original income_tax return taxpayer a and taxpayer b elected to pay the income_tax attributable to their roth conversions over a four year period pursuant to code sec_408a during calendar_year taxpayer a and taxpayer b realized that the additional income derived from country sources should have been reported on their federal_income_tax return due to this additional income taxpayers a and b filed amended joint federal_income_tax returns federal form sec_1040 for tax years that reflected the recharacterization of roth_ira funds back to traditional_ira funds these amended returns also eliminated the taxable deemed_distribution resulting from the original conversion s of ira c and ira d to roth_ira x and roth_ira y respectively amended federal form sec_1040 for calendar years through that accompanied this request for letter_ruling included the following notation including additional income disqualifies taxpayers from eligibility to convert their traditional ira’s to roth ira’s and thus the deemed_distribution equal to of the value of the account on has been eliminated from income on the amended retum’ in short the amended federal form sec_1040 are consistent with taxpayers a and b being ineligible to transfer their iras c and d to roth iras x and y respectively based on the foregoing facts and representations you have requested the following ruling subsequently in date taxpayer a and taxpayer b first became aware through the trustees of their roth iras of the deadlines for completing the rollover s of their roth iras back to traditional iras in order to effectuate the recharacterizations’ of their respective roth iras as of the date of this ruling_request the converted funds remain in roth_ira x and roth_ira y as of the date of this request to the best of taxpayer a’s and taxpayer b’s knowledge the service has not discovered taxpayer a's and taxpayer b’s failure to complete the rollovers or transfers necessary to effectuate their election s to recharacterize their roth_ira x and roth_ira y to traditional_ira s that pursuant to sec_301_9100-1 and sec_301_9100-3 of the regulations taxpayer a and taxpayer b are granted a period not to exceed days from the date of this ruling letter to make an election under sec_1_408a-5 of the federal_income_tax regulations i t regulations to recharacterize taxpayer a's roth_ira x and taxpayer b’s roth_ira y to traditional_ira s with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_1 page 408a d and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect - the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure big_number limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date section - c provides that the commissioner of internal revenue in his discretion may granta reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section page announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth jra announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth jra in this case taxpayer a and taxpayer b were ineligible to convert their ira c and ira d to roth_ira x and roth_ira y respectively since their modified_adjusted_gross_income with respect to exceeded the dollar_figure limit specified in sec_408a of the code taxpayers a and b filed this request for sec_301 relief after timely filing their federal_income_tax return and after amending their federal form sec_1040 for calendar years through therefore it is necessary to determine if taxpayers a and b are eligible for relief under sec_301_9100-3 of the regulations prior to taxpayer a and taxpayer b filing their amended federal form sec_1040 for through the service had neither discovered taxpayer a's ineligibility to convert ira c to roth_ira x nor - taxpayer b’s ineligibility to convert ira d to roth_ira y taxpayers a and b were not made aware that their conversions did not comply with the requirements of sec_408a of the code and regulations promulgated thereunder until when they discovered income generated from their country foreign accounts was subject_to u s federal taxation in date in attempting to roll over the amounts originally transferred to roth_ira x and roth_ira y back into traditional iras pursuant to the advice of their cpa which rollovers or transfers would have effectuated the recharacterizations and would have been consistent with the assertion shown on their amended federal form sec_1040 that they were ineligible to convert iras c and d to roth iras x and 'y taxpayer a and taxpayer b discovered that they could not roll over or transfer - their respective roth_ira converted amounts back to traditional iras at that point the time period prescribed by code sec_408a had expired furthermore the extensions of time granted by announcements 99-57and had also expired based on the information submitted and the representations contained herein including but not limited to taxpayers a and b’s having filed amended through federal form sec_1040 consistent herewith the service concludes that the requirements of sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira x and roth_ira y as traditional iras and that the granting of such relief will not prejudice the interest of the federal government this letter_ruling is based on our finding that you have met the requirements of clauses i and iii of sec_301_9100-3 of the regulations therefore you are granted a period of days from the date of the issuance of this letter_ruling to recharacterize your roth_ira x and roth_ira y as traditional iras no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira c and ira d either meet or have met the requirements in code sec_408 and roth_ira x and roth_ira y either meet or have met the requirements in code sec_408a where applicable respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative oe page should you have any questions concerning this letter_ruling please contact at either or sincerely yours frances v sloan employee plafs technical group manager enclosures deleted copy of this letter notice of intention to disclose notice
